DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending and under examination.

Priority
Acknowledge is made that this application is continuation application of  US patent application 16746434, filed on 01/17/2020; which is US patent application 14/521230, filed 10/22/014; which claims priority from US provisional application 61/894411, filed 10/22/2013; 61/932140, filed on 01/27/2014; which is CIP of international patent application PCT/US13/46443, filed on 06/18/2013; which claims priority from US provisional application 61/745313, filed on 12/21/2012. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 and 05/29/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20030077297) in view of Meignant (US6060077), Lin et al. (US20070281008), UNC (“Inserting of suppositories”, 11/03/2008, https://pharmlabs.unc.edu/labs/suppository/inserting.htm, retrieved on 04/04/0221) and Miller (US5295945).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Chen et al.  teaches a pharmaceutical formulation is provided in which a first fraction of an active agent is suspended in a vehicle, and the remaining, second fraction of the active agent is solubilized in the vehicle. The vehicle is comprised of at least one compound selected from the group consisting of a hydrophilic surfactant, a lipophilic surfactant, a triglyceride and a solubilizer, and is preferably comprised of at least two such compounds. The second fraction of the active agent solubilized in the vehicle represents about 20% to about 70% of the active agent (page 2, [0012]; claim 1 and 5-6). At least one of compound selected from the group consisting of a hydrophilic surfactant, a lipophilic surfactant, a triglyceride and a solubilizer is from about 1% to 99% or 10% to 90% (claims 44-45). In one embodiment, the active agent is estrogen such as 17-estradiol (claims 47, 51, 53). The surfactant includes PEG-6 stearate, PEG-32 stearate (page 12-13, Table 1), polyethylene glycol fatty acid esters (page 22, [0170]). In one embodiment, the composition is in the form of vaginal formulation (page 35, [0312]). In working example 44, estradiol is the only API in the formulation; working example 42, the formulation consisting of progesterone (API) 75 mg, Miglyol 812 (glyceryl tricaprylate / caprate; caprylic and capric triglyceride) 500mg and Polysorbate 80 (surfactant) 25mg. The suspension formulations of Examples 37-47 can be processed to provide pharmaceutically acceptable dosage forms containing a therapeutically effective amount of at least one sex hormone. The compositions can be included in a unit dosage form to provide 0.5-2 mg of estradiol and/or 25-150 mg of progesterone per unit dosage form. However, the dose and the composition in each formulation can be further adjusted or exchanged with the compositions of other active agents described herein the example section based upon the actual clinical need. A a soft gelatin capsule (size 0, 3 and 6) (page 40, [0360-0366]). Furthermore, additional ingredients such as suspending agent may be used to optimize flow properties and viscosity (page 32, [0275]). In one embodiment, the formulation also provides sustained release (page 27, [0218]).
	Meignant teaches A galenical formulation is intended for local, essentially non-systemic, treatment of vaginal dryness, in particular in the menopausal woman. It comprises a free natural estrogen, in particular a micronized or vectorized estrogen, selected from 17B-estradiol and its Salts in Solution or in Suspension in a lipophilic agent, with an estrogen content which corresponds to an equivalent unit dose of at most 15 lug, preferably less than 10 ug, of 17B-estradiol, a hydrophilic gel-forming bioadhesive agent, a gelling agent for the lipophilic agent and a hydrodispersible agent. The soft capsule form com prises a hard or Soft Outer envelope containing gelatin and glycerine and a non aqueous liquid or Semi-liquid inner phase containing the lipophilic agent with the estrogen in solution or in suspension, the bioadhesive agent and the hydrophilic gelling agent for the lipophilic agent (abstract). The problems of vaginal dryness, in particular in the menopausal woman, are known: dyspareunia, urogenital atrophy which can cause problems with the urinary function, and risks of infection due to an insufficiently developed flora (column 1, line 7-11). The amount of estradiol in the formulation is from 2.5ug to 15 ug (column 2, line 50-55). The administration is single daily (column 4, [line 20-25).

	UNC teaches inserting vaginal suppositories, either lay on your back with your knees bent, or stand with your feet spread a few inches apart and your knees bent. Gently insert the applicator into the vagina as far as it will go comfortably.
	Miller teaches a garment to be worn externally on the female person and a method for positioning and securing a radiotherapeutic appliance internally within the female genital organs during local radiation therapy. The garment provides at least one supporting band of material to be worn around the female body and provides access on-demand to the vulva of the person. The garment also provides at least one extensible member for positioning and securing the radio therapeutic appliance such that the appliance is maintained in position and secured against movement during the radiation therapy (abstract). On admission to the hospital, a nurse completes the cleanout and inserts a foley catheter into the patient's bladder; the patient is then ready for the vaginal implant. Accompanied by the radiation oncology nurse, the physician inserts the pre-lubricated vaginal cylinder implant into the patient's vagina while the patient is lying in bed. The handle at the end of the cylinder protrudes externally from the vagina for approximately two inches after insertion. The current practice involves packing the vagina with gauze to keep the implant from moving. The outside skin around the vagina 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Chen et al.  is that Chen et al.   do not expressly teach treating vulvovaginal astrophy, 4ug to about 25ug of estradiol, viscosity and procedure for inserting vaginal capsule. This deficiency in Chen et al. is cured by the teachings of Meignant, Lin et al., UNC and Miller.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen et al., as suggested by Meignant, Lin et al., UNC and Miller,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to use vaginal soft capsule comprising a composition comprising estradiol to treat vaginal dryness in a menopausal women patient who suffers urogenital atrophy ( synonym of vulvovaginal atrophy) because vaginal soft capsule comprising a composition comprising estradiol is  use vaginal soft capsule comprising a composition comprising estradiol to treat vaginal dryness in a menopausal women patient who suffers urogenital atrophy (synonym of vulvovaginal atrophy) and produce instant claimed invention with reasonable expectation of success. 
In summary, although the reference is silent about treating vulvovaginal atrophy instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, prior arts teach, either expressly or inherently implied, each and every limitation of the instant claims. It remains the Examiner's position that the instantly claimed method is obvious.
Meignant teaching 2.5ug to 15ug of estradiol; Lin et al. teaching viscosity 100 to 200cps (100 to 200 cP) for composition in soft capsule in a personal lubricant dosage form, it is obvious for one of ordinary skill in the art to optimize and have about 4ug to about 25ug of estradiol and viscosity from 50 cP to about 380 cP to produce instant claimed invention with reasonable expectation of success.
	Regarding “when the capsule comes into contact with the vaginal mucosa, estradiol is released into the vagina”, Meignant teaches release of estradiol after capsule comes into contact with the vaginal mucosa. Furthermore, this is direct results of insertion of vaginal capsule into the vagina.
	Regarding “inserting about two inches into the vagina” in claim 1 and “reclined position” as well as “standing position”, these are common practice within skill of one artisan in the art. As suggested by UNC, inserting vaginal suppositories, either lay on your back with your knees bent (reclined), or stand with your feet spread (standing) a few inches apart and your knees bent. Gently insert the applicator into the vagina as far as it will go comfortably. Furthermore, Miller teaches a vaginal implant inserted into about two inches of the vagina. Therefore, it is obvious to insert about two inches into the vagina, either in reclined position or standing position.
	Regarding claim 5, Chen et al. teaches surfactant includes PEG-6 stearate, PEG-32 stearate, polyethylene glycol fatty acid esters.


In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9189991; claims 1-21 of U.S. Patent No. 9289382; claims 1-9 of U.S. Patent No. 10537581; claims 1-18 of U.S. Patent No. 10568891; claims 1-9 of U.S. Patent No. 10258630; claims 1-7 of U.S. Patent No. 10471072; claims 1-10 of U.S. Patent No. 10398708 in view of Chen et al. (US20030077297), Meignant (US6060077), Lin et al. (US20070281008), UNC (“Inserting of suppositories”, 11/03/2008, https://pharmlabs.unc.edu/labs/suppository/inserting.htm, retrieved on 04/04/0221) and Miller (US5295945). Although the claims at issue are not the same, they are not patentably distinct from  each other because both direct towards virginal composition comprising estradiol, in view of those secondary reference teaching, it is obvious to produce applicant’s claimed invention. 

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 8-20 of copending Application No. 16004338; claims 1-27 of copedning application 16006721; claims 1-18 of copedning application 16746434 in view of Chen et al. (US20030077297), Meignant (US6060077), Lin et al. (US20070281008), UNC (“Inserting of suppositories”, 11/03/2008, https://pharmlabs.unc.edu/labs/suppository/inserting.htm, retrieved on 04/04/0221) and Miller (US5295945).  Although the claims at issue are not the same, they are not patentably distinct from  each other because both direct towards virginal composition comprising estradiol, in view of those secondary reference teaching, it is obvious to produce applicant’s claimed invention. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JIANFENG SONG/Primary Examiner, Art Unit 1613